DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of species III (represented by Figures 1-2C and 6) and species VII (represented by Figures 3A-3C and Paragraph 0045, lines 2-4: directed to the wheels of the torque load-reducing device being gears and the continuous loop of torque load-bearing line being a chain) in the reply filed on 01/27/2020 was acknowledged and the election was incorporated into the office actions dated 02/12/2020, 06/23/2020, and 10/05/2020. Claims 1-2, 4, 6, 8-14, 17, 20-21, and 23 were elected by the applicant (in the corresponding replies field on 01/27/2020, 05/11/2020, 09//09/2020, and on 03/02/2021) as being directed to both the species III and species VII. Examiner also notes that applicant has chosen to cancel claims 3, 15-16, and 22 in the amendments filed on 09//09/2020 and on 03/02/2021. 

Claims 5, 7, and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to respective nonelected species I-II, IV-VI, and VIII, and there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2020. The requirement is therefore made FINAL.
Claim Objections

Claims 1 and 20 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 9-12, the limitation “one wheel is in a positionally different location” should read “one wheel of the two wheels or four wheels is in a positionally different location”.
In claim 1, line 13-14, the limitation “in at least a Z vector of a plane which plane is defined” should read “in at least a Z vector of a plane, which the plane is defined”.
In claim 1, line 12, the limitation “the device” should read “the torque load-reducing device”.
In claim 20, line 6, the limitation “which torque load-reducing device” should read “which the torque load-reducing device”.
In claim 20, line 8, the limitation “the driving component, driven component” should read “the driving component, the driven component”.
Claim 20, line 9-12, the limitation “one wheel is in a positionally different location” should read “one wheel of the two wheels or four wheels is in a positionally different location”.
Claim 20, line 13, the limitation “which plane is defined” should read “which the plane is defined”.
Claim 20, line 14, the limitation “the device” should read “the torque load-reducing device”.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6, 8-14, 17, 20-21 and 23 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. Claims 1 and 20 recites the claimed drive system comprising a torque load-reducing device that includes two wheels or four wheels. According to applicant’s specification (in paragraphs 0035 and 0055), said torque load-reducing device engages a continuous loop of torque load-bearing line (which is connected/ circulating between a driving component and a driven component of the drive system) in the drive system and functions to provide a reduction of force to drive system such that the force required to be inputted at the driving component in order to rotate the driven component is reduced (i.e. at least by 25%, at least by 60%, or at least by 75%).  However, the claimed torque load-reducing device is determined to be "inoperative" because it does not operate to produce the results proclaimed by the applicant, and the utility asserted by the applicant is thought to be "incredible in the light of the knowledge of the art, or factually misleading" when initially considered by the Office. Furthermore, based on the factual record of the case, it is clear that the invention could not and did not work as the inventor alleged it did (especially since the asserted functionality of the claimed torque load-reducing device appears to be inconsistent with known scientific principles) (see also MPEP § 2107.01). In other words, the two wheels or four wheels of the torque load-reducing device cannot possibly operates to decrease the amount of forces needed operate the drive system by simply engaging the continuous loop of torque load-bearing line in said drive system.
displace relative to at least one other pulley/ wheel in the pulley system, and also by providing the pulley system with an open/ discontinuous length of torque load-bearing line having two free ends (see also The Engineering ToolBox: Pulleys; Published: 09/16/2017; https://www.engineeringtoolbox.com/pulleys-d_1297.html). Whereas, in the drive system fixed in position relative to one another, and the drive system includes a closed or a continuous loop of torque load-bearing line. In such a configuration, no mechanical advantage can be obtain simply because the two wheels or four wheels engages the continuous loop of torque load-bearing line, and said two wheels or four wheels of the torque load-reducing device are only capable of guiding and/ or directing the span of the continuous loop of torque load-bearing line located in-between the driving component and the driven component (in other words, the two wheels or four wheels are unable to increase the magnitude of effort force provided at the driving component that is then transferred to the driven component though the continuous loop of torque load-bearing line). In fact, due to the unnecessary bending of the continuous loop of torque load-bearing line by the two wheels or four wheels (which are offset from one another in at least two vectors/ directions), and because of the friction force generated between the said continuous loop of torque load-bearing line and said two wheels or four wheels, additional drag (reduction in torque) may be induced on the continuous loop of torque load-bearing line as it is circulated between the driving component and the driven component during the operation of the claimed drive system; which, will certainly lead to increase in effort force necessary to operate the drive system when compared to force required to operate a drive system that does not include such a torque load-reducing device. Consequently, on the grounds of known scientific principles, knowledge of the art, and the factual record of the case (to include the declaration under 37 CFR 1.132 filed on 03/02/2021), it is not possible to achieve a mechanical advantage by simply introducing two or more wheels (that are fixed in position and offset from one another in at least two vectors/ directions) into the path of the continuous loop of torque load-bearing line of a drive system. On the contrary, a torque load-reducing device having such a structural configuration 

Claims 2, 4, 6, 8-14, 17, 21, and 23 depends from corresponding claims 1 and 20. Subsequently, claims 2, 4, 6, 8-14, 17, 21, and 23 are also rejected for the reasons set forth above. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 8-14, 17, 20-21 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
Claims 1 and 20 recites the claimed drive system comprising a torque load-reducing device comprising two wheels or four wheels. Paragraphs 0035 and 0055 of applicant’s specification explicitly disclose, said torque load-reducing device engages a continuous loop of torque load-bearing line (which is connected/ circulating between a driving component and a driven component of the drive system) in the drive system and functions to provide a reduction of force to drive system such that the force required to be inputted at the driving component in order to rotate the driven component is reduced (i.e. at least by 25%, at least by 60%, or at least by 75%). However, the claimed torque load-reducing device is determined to be "inoperative" because it does not operate to produce the results proclaimed by the applicant, and the utility asserted by the applicant is thought to be "incredible” in the light of the knowledge of the art when initially considered by the Office. Furthermore, based on the factual record of the case (to include the declaration under 37 CFR 1.132 filed on 03/02/2021), it is clear that the invention could not and did not work as the inventor alleged it did (especially since the described functionality of the claimed torque load-reducing device appears to be inconsistent with known scientific principles) (see also MPEP § 2107.01). In other words, the two wheels or four wheels of the torque load-reducing device cannot possibly operates to decrease the amount of forces needed operate the drive system by simply engaging the continuous loop of torque load-bearing line in said drive system (as detailed above in the rejection under 35 U.S.C. 101). 
Accordingly, Claims 1-2, 4, 6, 8-14, 17, 20-21 and 23 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is 

Claims 2, 4, 6, 8-14, 17, 21, and 23 depends from corresponding claims 1 and 20. Subsequently, claims 2, 4, 6, 8-14, 17, 21, and 23 are also rejected for the reasons set forth above. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 9-14, 17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Bachman et al. (U.S. PGPUB 2016/0096587 hereinafter referred to as “Bachman”).

In regards to claim 1, Bachman teach (Figures 1-3C) a drive system (combine structure of the power unit 100, pedal sprocket 30, rear wheel sprocket 40, and transmission band 60) comprising: a driving component (pedal sprocket 30); a driven component (rear wheel sprocket 40); a torque load-reducing device (power unit 100 with power sprocket 200, first free-wheeling sprocket 240, and second free-wheeling sprocket 260; Bachman disclose, the transmission band 60 engaging the power sprocket 200, the first free-wheeling sprocket 240, and the second free-wheeling sprocket 260 of the power unit 100 in order to assist movement of the transmission band 60 between the pedal sprocket 30 and the rear wheel sprocket 40; thereby, requiring a user to apply less manual torque/ force at the pedal sprocket 30 through the pedal assembly 32 for driving the rear wheel sprocket 40 or to propel the bicycle 10; the power unit 100 can therefore be considered a torque load-reducing device) located between an exit point of the driven component (upper right side of the rear wheel sprocket 40) and an entry point of the driving component (upper left side of the pedal sprocket 30); the torque load-reducing device (power unit 100); a continuous loop of torque load-bearing line (transmission band 60) connecting the driving component (pedal sprocket 30), the driven component (rear wheel sprocket 40), and the torque load-reducing device (power unit 100); and the torque load-reducing device (power unit 100) comprising two wheels (power sprocket 200 and first free-wheeling sprocket 240); wherein, figures 1-3C clearly illustrate, the power sprocket 200 and the first free-wheeling sprocket 240, both being fixed to casing 101 and positionally offset/ spaced form each other in at least two directions along the outer side 110 of the casing 101; where the power sprocket 200 and the first free-wheeling sprocket 240 are offset from each other in a horizontal direction/ Z-vector that can be defined as a direction nominal to a plane extending perpendicularly to the outer side 110 of the casing 101/ a plane that extends along the central axis of the power sprocket 200 in a manner that bisects power sprocket 200) (see also paragraphs 0013-0031).

In regards to claim 2, Bachman teach all intervening claim limitations as shown above. Bachman further teach (Figures 1-3C), the two wheels (power sprocket 200 and first free-wheeling sprocket 240) of the torque load-reducing device (power unit 100) being fixed in position (to casing 101 of the power unit 100) relative to each other and relative to the driving component (pedal sprocket 30) and driven component (rear wheel sprocket 40) (see also paragraphs 0025-0026).

In regards to claims 4 and 21, Bachman teach all intervening claim limitations as shown above. Bachman further teach (Figures 1-3C), the two wheels (power sprocket 200 and first free-wheeling sprocket 240) are equivalent in size (figures 1-3A clearly illustrate, the outer periphery 208 of the power sprocket 200 and the outer periphery 248 of the first free-wheeling sprocket 240 being substantially the same diameter); and each wheel (power sprocket 200 and first free-wheeling sprocket 240) has a centerpoint (center 206 of the power sprocket 200 and center 246 of the first free-wheeling sprocket 240); wherein, the centerpoint of one wheel (center 206 of the power sprocket 200) is offset from the centerpoint of a second wheel (center 246 of the first free-wheeling sprocket 240) in the same plane (a plane that extends parallel to the outer side 110 of the casing 101 and that bisects the bisects power sprocket 200/ first free-wheeling sprocket 240  in a vertical direction) in a distance of at least 0 diameters of one wheel of the two wheels (power sprocket 200 or first free-wheeling sprocket 240) and up to 6 diameters of one wheel of the two wheels (figures 1-3A clearly illustrate, the center 206 of the power sprocket 200 being displaced from the center 246 of the first free-wheeling sprocket 240 by a distance that equals to at least the diameter of the outer periphery 208 on the power sprocket 200 or the diameter of the outer periphery 248 on the first freewheeling sprocket 242).

In regards to claim 6, Bachman teach all intervening claim limitations as shown above. Bachman further teach (Figures 1-3C), the two wheels (power sprocket 200 and first free-wheeling sprocket 240) of the torque load-reducing device (power unit 100) being selected from a group consisting of a pulley/ gear/ sprocket (paragraphs 0018 and 0025 disclose, the outer periphery 208 of the power sprocket 200 and the outer periphery 248 of the first free-wheeling sprocket may include a smooth surface or teeth to engage a transmission band 60 which can 

In regards to claims 9-10, Bachman teach all intervening claim limitations as shown above. Bachman further teach (Figures 1-3C), during the operation of the drive system (combine structure of power unit 100, pedal sprocket 30, rear wheel sprocket 40, and transmission band 60), the torque load-reducing device (power unit 100) effects a reduction in the torque necessary to operate the driving component (pedal sprocket 30) as the continuous loop of torque load-bearing line (transmission band 60) moves through the torque load-reducing device (the power sprocket 200 of the power unit 100 is driven by the drive unit 140 in order to assist the movement of the transmission band 60; which consequently result in the reduction of effort or torque the user needs to apply to the pedal sprocket 30 through the pedal assembly 32 to rotate the rear wheel sprocket 40); wherein, the drive system (combine structure of power unit 100, pedal sprocket 30, rear wheel sprocket 40, and transmission band 60) is a mechanical, electrical, and a manually-operable system (the drive system disclosed by Bachman in paragraphs 0011-0031 includes electrically driven drive unit 140, and also a transmission band 60 that mechanically connects the pedal sprocket 30 to the rear wheel sprocket 40; where said drive system can be operated either electrically through the power unit 100, manually using the pedal assembly 32, or by simultaneously using both the power unit 100 and the pedal assembly 32).

In regards to claims 11-12, Bachman teach all intervening claim limitations as shown above. Bachman further teach (Figures 1-3C), the driving component (pedal sprocket 30) and/or the driven component (rear wheel sprocket 40) being selected from a group consisting of a gear/ pulley/ sprocket (paragraphs 0014-0016, and 0018 disclose, the pedal sprocket 30 and the rear wheel sprocket 40 both may include a smooth surface, or alternatively may include corresponding teeth 38 or 48 to engage a transmission band 60 which can either be a belt or a chain), hub (openings at the center of the pedal sprocket 30 and the rear wheel sprocket 40), rim (outer periphery 36 and outer periphery 46), axis (pedal axis 34 and rear wheel axis 52), and a shaft (axle that rotatably mount the pedal sprocket 30 on the middle portion 14 of the frame 12, and the axle that rotatably mount the rear wheel sprocket 40 on the rear portion 16 of the frame 12); wherein, the continuous loop of torque load-bearing line (transmission band 60) is selected from a group consisting of a chain and a belt (paragraph 0018 disclose, the transmission band 60 can either be a rubber belt having a smooth inside and outside surfaces 62 and 64, or alternatively a chain having links) (see also paragraphs 0014-0018).

In regards to claims 13-14, Bachman teach all intervening claim limitations as shown above. Bachman further teach (Figures 1-3C), each of the driving component (pedal sprocket 30), driven component (rear wheel sprocket 40), and the two wheels (power sprocket 200 and first free-wheeling sprocket 240) of the torque load-reducing device (power unit 100) being gears (as detailed above in the claims 6 and 11 rejection statements), and the continuous loop of torque load-bearing line (transmission band 60) being a chain (as detailed above in the 12 rejection statement) that is movable in a clockwise direction (based on the illustration in figure 1, it is apparent that when the pedal sprocket 30 is rotated through the pedal assembly 32, the 

In regards to claim 17, Bachman teach all intervening claim limitations as shown above. Bachman further teach (Figures 1-3C), the drive system (combine structure of power unit 100, pedal sprocket 30, rear wheel sprocket 40, and transmission band 60) being a portion of a bicycle (bicycle 10) (see also paragraphs 0013 and 0040).

In regards to claim 20, Bachman teach (Figures 1-3C) a process of operating a drive system (combine structure of power unit 100, pedal sprocket 30, rear wheel sprocket 40, and transmission band 60) comprising: providing a drive system (combine structure of power unit 100, pedal sprocket 30, rear wheel sprocket 40, and transmission band 60) which comprises a driving component (pedal sprocket 30); a driven component (rear wheel sprocket 40); a torque load-reducing device (power unit 100 with power sprocket 200, first free-wheeling sprocket 240, and second free-wheeling sprocket 260; Bachman disclose, the transmission band 60 engaging the power sprocket 200, the first free-wheeling sprocket 240, and the second free-wheeling sprocket 260 of the power unit 100 in order to assist movement of the transmission band 60 between the pedal sprocket 30 and the rear wheel sprocket 40; thereby, requiring a user to apply less manual torque/ force at the pedal sprocket 30 through the pedal assembly 32 for driving the rear wheel sprocket 40 or to propel the bicycle 10; the power unit 100 can therefore be considered a torque load-reducing device) located between an exit point of the driven component (upper right side of the rear wheel sprocket 40) and an entry point of the driving component (upper left side of the pedal sprocket 30); a continuous loop of torque load-bearing line (transmission band 60) connecting the driving component (pedal sprocket 30), the driven component (rear wheel sprocket 40), and the torque load-reducing device (power unit 100); and the torque load-reducing device (power unit 100) comprising two wheels (power sprocket 200 and first free-wheeling sprocket 240); wherein, one wheel of the two wheels (power sprocket 200) being at a positionally different location to other of the two wheels (first free-wheeling sprocket 240) in the torque load-reducing device (power unit 100) in at least a Z-vector (horizontal direction along the outer side 110 of the casing 101) of a plane (a plane that extends perpendicularly to the outer side 110 of the casing 101 and that bisects the bisects power sprocket 200 in a vertical direction) that is defined as a plane which intersect a center of said one wheel (center 206 of the power sprocket 200) of the torque load-reducing device (power unit 100) from above the torque load-reducing device (power unit 100) to below the torque load-reducing device (power unit 100) (figures 1-3C clearly illustrate, the power sprocket 200 and the first free-wheeling sprocket 240, both being fixed to casing 101 and positionally offset/ spaced form each other in at least two directions along the outer side 110 of the casing 101; where the power sprocket 200 and the first free-wheeling sprocket 240 are offset from each other in a horizontal direction/ Z-vector that can be defined as a direction nominal to a plane extending perpendicularly to the outer side 110 of the casing 101/ a plane that extends along the central axis of the power sprocket 200 in a manner that bisects power sprocket 200) (see also paragraphs 0013-0031).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bachman.

In regards to claims 8 and 23, Bachman teach all intervening claim limitations as shown above. Bachman further teach (Figures 1-3C), the continuous loop of torque load-bearing line (transmission band 60) being wrapped around an arc of contact of the wheel (portion of the outer periphery 248 of the first free-wheeling sprocket 240 which contact the outside surface 64 of the transmission band 60) located further from the exit of the driven component (upper right side of the rear wheel sprocket 40) and around an arc of contact of the wheel (portion of the outer periphery 208 of the power sprocket 200 which contact the wrap 290 on the inside surface 62 of the transmission band 60) closer to the exit of the driven component (upper right side of the rear wheel sprocket 40) (see also paragraphs 0027-0031). Yet, the position of the two wheels (power sprocket 200 and first free-wheeling sprocket 240) in the drive system illustrated in figures 1-3C 
Nevertheless, Bachman teach (Figure 6) another embodiment of a drive system (combine structure of power unit 100, pedal sprocket 30, rear wheel sprocket 40, and transmission band 60 illustrated in figure 6) comprising a torque load-reducing device (power unit 100 illustrated in figure 6) with two wheels (power sprocket 200 and first free-wheeling sprocket 240) and a continuous loop of torque load-bearing line (transmission band 60); the continuous loop of torque load-bearing line (transmission band 60) wrapped around an arc of contact of the wheel (outer periphery of the power sprocket 200 that contact the inside surface 62 of the transmission band 60) that is located farther from the exit point of the drive component (upper right side of the rear wheel sprocket 40), and around an arc of contact of the wheel (outer periphery of the first free-wheeling sprocket 240 that contact the outside surface 64 of the transmission band 60) that is located closer to the exit point of the drive component (upper right side of the rear wheel sprocket 40) (figure 6 clearly illustrate, the diagonal distance/ spacing between the power sprocket 200 and the upper right side of the rear wheel sprocket 40 being greater than the diagonal distance/ spacing between the first free-wheeling sprocket 240 and the upper right side of the rear wheel sprocket 40, due to the power sprocket 200 being positioned above the first free-wheeling sprocket 240 in a vertical direction); wherein, the location and/ or the position of said two wheels (power sprocket 200 and first free-wheeling sprocket 240) relative to each other 
Accordingly, using the combined teachings in Bachman’s disclosure, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to offset and/ or position the two wheels of the modified torque load-reducing device (power sprocket 200 and the first free-wheeling sprocket 240 of the power unit 100) in a manner that would substantially reverse the motion of the continuous loop of torque load-bearing line 

Response to Arguments

With respect to applicant's arguments in the remarks filed on 03/02/2021 (i.e. on page 9, first paragraph through fifth paragraph and page 10, first paragraph through sixth paragraph) and in the pre-appeal brief filed on 09/02/2021 (i.e. on page 3, third paragraph through page 4, fifth paragraph), regarding the 35 U.S.C. 103 rejections of claims 1 and 20 in view of Bachmann, all has been fully considered and are not persuasive. However, upon further consideration of amendments made to claims filed by the applicant on 03/02/2021, claims 1 and 20 are subjected to new grounds of rejection under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Bachmann for the following reasons: 
It’s the applicant’s position that Bachmann fail to teach or suggest a drive system comprising a torque load-reducing device having two wheel or four wheels that are positioned in the exact manner recited within in amended claims 1 and 20. More specifically, it’s the applicant’s belief that at least one wheel of the torque load-reducing device taught by Bachmann is not offset from one of the other wheels of the torque load-reducing in at least a Z-vector of a 
In addition, the applicant also argues that the torque load-reducing device in Bachmann reference is designed to be employed in a drive system comprising a driven component having a single gear, and that Bachmann’s torque load-reducing device would not allow a gear change to take place as in the applicant’s claimed invention. In response to the notion that the Bachmann fail to show certain features of applicant’s invention, examiner emphasize that the features upon which applicant relies (i.e. the driven component of the drive system having a multiple gears as oppose to a single gear, and the torque load-reducing device having the capability to allow gear changing within the drive system) are not recited in the rejected claims 1-2, 4, 6, 8-14, 17, 20-21, and 23. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

With respect to applicant's remarks in the pre-appeal brief filed on 09/02/2021 (i.e. the remarks in page 5, third paragraph through last paragraph), regarding the 35 U.S.C. 103 rejection 
Applicant argues that the embodiment of a drive system (combine structure of power unit 100, pedal sprocket 30, rear wheel sprocket 40, and transmission band 60) illustrated in figure 6 of Bachmann reference does not include a torque load-reducing device with a first wrapped wheel that is positioned farther from a driven component and a second wrapped wheel that is positioned closer to said driven component, such that a continuous loop of torque load-bearing line substantially reverse direction because of the relative locations of the first and second wrapped wheels. As detailed above in the claim 8 rejection statement however, the torque load-reducing device (power unit 100) illustrated in figure 6 of Bachmann comprises two wrapped wheels (power sprocket 200 and first free-wheeling sprocket 240); where the first wrapped wheel (power sprocket 200) is positioned above the second wrapped wheel (first free-wheeling sprocket 240) in a vertical direction; which causes the diagonal distance/ spacing between the first wrapped wheel (power sprocket 200) and the exit point of the drive component (upper right side of the rear wheel sprocket 40) to be greater than the diagonal distance/ spacing between the second wrapped wheel (first free-wheeling sprocket 240) and the exit point of the drive component (upper right side of the rear wheel sprocket 40). Resultantly, the first wrapped wheel (power sprocket 200) is located farther from the exit point of the drive component (upper right side of the rear wheel sprocket 40), while the second wrapped wheel (first free-wheeling sprocket 240) is located closer to the exit point of the drive component (upper right side of the rear wheel sprocket 40). Furthermore, figure 6 also illustrates, the traveling direction of the section of the transmission band 60 (continuous loop of torque load-bearing line) disposed between the power sprocket 200 and the first free-wheeling sprocket 240 being considerably 

With respect to applicant's remarks in the pre-appeal brief filed on 09/02/2021 (i.e. the remarks in page 4, last paragraph through page 5, second paragraph), regarding the 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) rejections of claim 9 in view of Bachmann, all has been fully considered and are not persuasive for the following reasons: 
Applicant contends that examiner has admittedly stated in a previous office action (dated 06/03/2021) that all cited prior art references fail to disclose two wheels/ four wheels (which are positioned between a driving component and a driven component so as to engage a continuous loop of torque load-bearing line) provide in a drive system, acting as a torque load-reducing device configured to effect a reduction in torque necessary to operate the driving component of said drive system. Henceforth, the applicant assert that by examiner’s own admission, Bachmann does not teach a torque load-reducing device functioning in the exact manner recited within claim 9 limitations. Examiner acknowledges the conflicting nature of the above noted statement that was made in the previous office action. However, said statement in the previous office 

With respect to applicant's arguments on page 9, sixth paragraph through eight paragraph and (in the remarks filed on 03/02/2021) and the declaration under 37 CFR 1.132 filed on 03/02/2021, regarding the 35 U.S.C. 112(a) enablement rejections of claims 1-2, 4, 6, 8-14, 17, 20-21, and 23, has been fully considered and are not persuasive. Nevertheless, said 35 U.S.C. 112(a) enablement rejections claims 1-2, 4, 6, 8-14, 17, 20-21, and 23 are replaced with a more appropriate rejection under 35 U.S.C. 101 and 35 U.S.C 102(a) as set forth above.


In the testing procedure, reference is made to a “normal condition”; however, the procedure fail to clearly define what constitute the normal condition of the drive system. In other words, what gear, if any, is the bicycle drive system in during normal condition? How many possible gears are present in the bicycle drive system at the time of the experiment? What is suspension height of the bicycle? What is the height of the kettle bell/ weight off the ground during the normal condition?

The testing method fail to clarify if all the setting of testing structure (i.e. gear settings, pedal position, kettle bell/ weight attachment location on the rear wheel, manner in which the kettle bell/ weight is attached to the rear wheel, initial/ static height of the kettle bells/ weight, suspension height of the bicycle, tire size, the attachment point of the digital scale, the manner in which the digital scale is attached to the pedal, was the same digital scale used throughout the test, and/ or any other settings that can be manually 

Applicant mentions the use of a bicycle industry standard digital scale to perform the described testing procedure. Nevertheless, no details are given as to the specific type/ brand/ model of the bicycle industry standard digital scale that was used. Furthermore, it is know that certain digital scales fail to properly function when used in an inverted manner as in the testing method performed by the applicant. Therefore, it is imperative that the testing procedure specify the type/ brand/ model of the bicycle industry standard digital scale being used to carry out the experiment, and the applicant confirm that the bicycle industry standard digital scale being used for the test, functions appropriately even when it is orientated upside-down.

The testing method describe include the step of reading the digital scale at the static equilibrium point of the kettle bell lifted off the ground. Yet, the declaration make no mention as to what is being defined by the term “static equilibrium point”. Thus, it is unclear exactly how the above mentioned step is carried out. In other words, how high is the kettle bell lifted off the ground during each normal and testing conditions? Is the digital scale being read for each testing conditions, when the kettle bell is at the same height as the height of the kettle bell during each respective normal condition?

Testing procedure refers to hanging weight consisting of kettle bells being used, while the testing results shown by the table provided in the declaration filed 03/02/2021 refers to a static load. Therefore, it is unclear if the hanging weight is directly related to the static load, or if the static load includes other controllable variables in addition to the weight of the kettle bell (for example, weight of the rope/ wire/ cable used to attach the kettle bell to the rear wheel, length of the rope/ wire/ cable used to attach the kettle bell to the rear wheel, weight of the rear wheel, and/ or weight of the pedal).

There appears to be no nexus between the torque load-reducing device claimed to have been used in the test performed by the applicant and the torque load-reducing device shown in the instant specification for the claimed invention. That is, the arrangement of the wheels relative to one another and the routing of the continuous loop of toque load-bearing line around the wheels of the torque load-reducing device shown by photo 1 and 2 in the declaration filed 03/02/2021, does not match or correlates to any of the torque load-reducing device embodiments described or illustrated by the applicant in the instant specification/ drawings; in particular, the torque load-reducing device in elected species III and VII.  Even if the test performed using the torque load-reducing device illustrated in photo 1 and 2 does demonstrate that said torque load-reducing device functions as claimed by the applicant, it is still possible that the embodiments of torque load-reducing device in applicants speciation may not effectuate a reduction of force to a drive system as claimed by the applicant; specially because of the various structural distinctions between the configuration of the torque load-reducing devices (i.e. positioning of the wheels and the routing of the continuous loop of torque load-bearing line though said 

For at least the above stated reasons, the declaration filed by the applicant has no nexus to the pending claims and fails to convince the examiner that the torque load-reducing device included in the claimed drive system, functions to reduce the amount of effort/ user inputted force need to operate the claimed drive system. Therefore, the 35 U.S.C. 112(a) set forth in the previous office action (dated 10/05/2020) is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

					/MICHAEL R MANSEN/                                                            Supervisory Patent Examiner, Art Unit 3654                                                                                                                                            
/R.J.D./Examiner, Art Unit 3654